DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the first and second memory chips" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (CA 2,629,927).

Regarding claim 31, Ho further teaches wherein the memory chips and the SIM card are disposed on a first side of the second PCB (front side of 23), wherein the first and second contacts are disposed on a second side of the second PCB that is opposite the first side (back side of 23) (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-29, 36, 37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2014/0104767) in view of Hu (US 2016/0359268).
Regarding claims 21 and 36, Sutherland teaches a memory device and method, comprising: a printed circuit board (PCB) (inline tray assembly 300) removably coupled with a mobile device (120, fig. 1) ([0036]), wherein the PCB includes: a first chip (308) disposed on the PCB, a second chip (312) disposed on the PCB apart from the first chip; a first contact (connection between controller 220 and chip 286, fig. 2) electrically coupled with the first chip, to provide a first communication interface between the first chip and the mobile device, and a second contact (connection between controller 220 and chip 285, fig. 2) electrically coupled with the second chip, to provide a second communication interface between the second chip and the mobile device, wherein the first and second communication interfaces are to provide for respective communications between the first chip of the memory device and the mobile device, and between the second chip of the memory device and the mobile device (fig. 2).  See figs. 1, 2, 5, 6 and [0018], [0021], [0027]-[0036].

However, Hu teaches memory device (card connector 100) having printed circuit board (PCB) (24 and 25, [0017]) having first chip and second chip disposed thereon and configured to removably coupled to a device ([0018]) (figs. 1-6).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sutherland for the PCB configured to removable coupled to the mobile device as taught by Hu in order to arrive at the claimed invention. Such modification would increase the flexibility of integration of the PCB and the chips to the mobile device.
Regarding claim 22, Sutherland as modified by Hu teaches all subject matter claimed as applied above. Both Sutherland and Hu further teach wherein the first chip comprises a micro secure digital (SD) device, and wherein the second chip comprises a subscriber identification module (SIM) card (Sutherland: fig. 2 and [0033].  Hu: [0018]).
Regarding claim 23, Sutherland as modified by Hu teaches all subject matter claimed as applied above.  Both Sutherland and Hu further teach a molding compound disposed on the PCB, to encapsulate the micro SD device and the SIM card (Sutherland: fig. 6.  Hu: fig. 6).
Regarding claim 24, Sutherland as modified by Hu teaches all subject matter claimed as applied above.  Hu further teaches wherein the first and second chips are disposed on a first side (top side of tray 4) of the PCB (fig. 6), wherein the first and 
Regarding claim 26, Sutherland further teaches a socket (302) with at least one slot, wherein the socket is insertable into a corresponding opening of the mobile device ([0036]), wherein the PCB is insertable into the at least one slot of the socket (figs. 5 and 6).
Regarding claim 27, Sutherland further teaches wherein the at least one slot of the socket includes one or more interconnects to form the first and second communication interfaces (350 and 352), wherein the one or more interconnects are to provide electric connectivity between the PCB and a corresponding computing component of the mobile device (fig. 5 and [0036]).
Regarding claim 28, Sutherland further teaches wherein the at least one slot is a first slot, wherein the SIM card is a first SIM card, wherein the socket includes a second slot, to receive a second SIM card ([0021] and [0033]).
Regarding claims 29 and 40, Sutherland further teaches wherein the mobile device is a dual SIM card device ([0033] and [0040]).
Regarding claim 37, Sutherland as modified by Hu teaches all subject matter claimed as applied above.  Both Sutherland and Hu further teach wherein the first chip comprises a micro secure digital (SD) device, and wherein the second chip comprises a subscriber identification module (SIM) card (Sutherland: fig. 2 and [0033].  Hu: [0018]), wherein attaching the first and second chips include disposing the micro SD device and the SIM card on a first side of the PCB (Hu: top side of tray 4) of the PCB (Hu: fig. 6), 
Regarding claim 39, Sutherland as modified by Hu teaches all subject matter claimed as applied above.  Both Sutherland and Hu further teach molding the PCB, to encapsulate the micro SD device and the SIM card (Sutherland: fig. 6.  Hu: fig. 6).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland as modified by Hu as applied to claim 24 above, and further in view of Fan (US 6,375,482).
Regarding claim 25, Sutherland as modified by Hu teaches all subject matter claimed as applied above.  Both Sutherland and Hu further teach wherein the first and second contacts comprise fingers (Sutherland: 350 and 352, fig. 5.  Hu: 21-23, fig. 6) but silent to gold fingers as claimed.
However, Fan teaches contacts comprise gold fingers (col. 1, lines 38-55).
In view of Fan’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modified the combination of Sutherland and Hu by incorporating the teaching as taught by Fan in order to arrive at the claimed invention.  Such modification would provide better conductivity of the contacts.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland as modified by Hu as applied to claim 37 above, and further in view of Ho.
Regarding claim 38, Sutherland as modified by Hu teaches all subject matter claimed as applied above except for wirebonding as claimed.

In view of Ho’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sutherland and Hu by incorporating the teaching as taught by Ho in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since attaching the first and second chips using wirebonding is just a matter of utilizing an alternative and well-known process of fabricating of the memory device. 
Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hu.
Regarding claim 32, Ho teaches all subject matter claimed as applied above except for a socket as claimed.
However, Hu teaches memory device comprises socket having at least one slot and PCB is insertable into the at least one slot as claimed (fig. 6).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho by incorporating the teaching as taught by Hu so that the memory device can be snuggly fitted for easy insertion into the mobile device.
Regarding claim 33, Ho as modified by Hu teaches all subject matter claimed as applied above.  Hu further teaches wherein the at least one slot of the sock includes one or more interconnects to form the first and second communication interfaces, 
Regarding claim 34, Ho as modified by Hu teaches all subject matter claimed as applied above.  Hu further teaches wherein the at least one slot is a first slot, wherein the SIM card is a first SIM card, wherein the sock includes a second slot, to receive a second SIM card, wherein the mobile device is a dual SIM card device (fig. 6 and [0018]).
Regarding claim 35, Ho as modified by Hu teaches all subject matter claimed as applied above.  Both Ho and Hu further teach wherein the memory chip comprises a micro secure digital (SD) (Hu: [0018]), wherein the second PCB comprises a memory card (Ho: page 9, lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Jung et al. (EP 2,790,388); Hou (US 2016/0106006) and Liu et al. (US 2015/0079847) are cited because they are related to dual memory card device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887